                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTONIO JONES                              :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
WAYNE J. GAVIN, and THE                    :
ATTORNEY GENERAL OF                        :
THE UNITED STATES                          :      NO. 14-804

                                        ORDER
       NOW, this 20th day of August, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for a Writ of Habeas Corpus By a Person in State Custody (Document No.

1), the response, and after oral argument, it is ORDERED that the petition is GRANTED.

       IT IS FURTHER ORDERED as follows:

       1.     The petitioner’s convictions in Commonwealth v. Antonio Jones, CP-51-CR-

0403711-1999 are VACATED;

       2.     The Commonwealth of Pennsylvania may retry petitioner within 180 days

of the date of this Order; and

       2.     The time limit within which the Commonwealth may retry the petitioner may

be extended by agreement of the parties or upon a showing of reasonable cause.




                                        /s/ TIMOTHY J. SAVAGE J.
